ALLOWABILITY NOTICE

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 1/15/21 after final rejection of 4/23/20.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/21 has been entered. Claims 1-20 are pending.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the allowability resides in the overall structure and functionality of the apparatus as recited in the independent apparatus claims 1, 8, 11, and 18.
Regarding claim 1, the limitations of claim 1 (“a housing assembly having a door, said arc reduction assembly having a first electrically conductive contact and a second electrically conductive contact and being configurable in a disengaged first configuration where the first electrically conductive contact is spaced from and not electrically connected to the second electrically conductive contact and an engaged second configuration where the first electrically conductive contact is in contact with and electrically connected to the second electrically conductive contact, said arc reduction assembly being coupled to an electrical component within in combination with all remaining limitations of claim 1, are believed to render the claim and all claims depending therefrom allowable over the prior art of record, taken alone or in combination.
Regarding claim 11, the limitations of claim 11 (“an arc reduction assembly disposed within said housing assembly and having a first electrically conductive contact and a second electrically conductive contact; said arc reduction assembly structured to be configurable between a disengaged first configuration where the first electrically conductive contact is spaced from and not electrically connected to the second electrically conductive contact and an engaged second configuration where the first electrically conductive contact is in contact with and electrically connected to the second electrically conductive contact, said arc reduction assembly being coupled to the electrical component, wherein said arc reduction assembly is structured to be in the disengaged first configuration during operation of the electrical component…”) in combination with all remaining limitations of claim 11, are believed to render the claim and all claims depending therefrom allowable over the prior art of record, taken alone or in combination.
	Regarding claims 8 and 18, the claims have been previously objected as containing allowable subject matter and have been amended into the independent form, thus rendering said claims 8 and 18 and all claims depending therefrom also allowable over the prior art of record, taken alone or in combination.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 

The Drawings filed on 5/13/2019 have been accepted by the Office.


Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047.  The examiner can normally be reached on Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/ interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/Anatoly Vortman/
Primary Examiner
Art Unit 2835